TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00760-CV


DBC Pipeline Construction, Inc., Appellant

v.

Highland Resources, Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN300032, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant DBC Pipeline Construction filed with this Court a joint motion to vacate
and remand, informing the Court that the parties have agreed that the trial court's default judgment
should be vacated and this case should be remanded to the trial court for further proceedings. 
Accordingly, we grant appellant's joint motion and set aside the trial court's judgment without regard
to the merits and remand the case to the trial court.  See Tex. R. App. P. 42.1(a)(2)(B).

  
					Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Vacated and Remanded
Filed:   March 18, 2004